


 
The Dow Chemical Company and Subsidiaries
EXHIBIT 10(eee)



NON-QUALIFIED STOCK OPTION AGREEMENT PURSUANT TO
THE DOW CHEMICAL COMPANY 2012 Stock Incentive Plan
The Dow Chemical Company (“the Company” or “Dow”) has delivered to you
prospectus material pertaining to shares of Dow Common Stock covered by The Dow
Chemical Company 2012 Stock Incentive Plan (“the Plan”). This instrument is
referred to herein as “this Agreement.” Terms that are used herein and defined
in the Plan are used as defined in the Plan. THIS DOCUMENT CONSTITUTES PART OF A
PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.
TERMS AND CONDITIONS
1.
This Agreement is in all respects subject to the provisions of the Plan, as the
Plan may be amended from time to time. The Plan is incorporated by reference. In
the event of any conflict between this Agreement and the Plan, as the Plan may
be amended from time to time, the provisions of the Plan shall govern and this
Agreement shall be deemed to be modified accordingly.

2.
Subject to the vesting and exercise periods specified on the accompanying award
letter and the conditions described below, this Agreement grants you the right
to purchase the number of shares of Common Stock of the Company at the option
price specified on the letter attached to this Agreement (the “Option”). Notice
of the exercise of this Option in whole or in part shall be made to the stock
plan administrator via on-line trading or their customer service. Such notice of
exercise shall be accompanied by payment in full for the shares covered thereby.
Payment shall be in United States dollars or, at the discretion of the Company,
in Common Stock of the Company valued at Fair Market Value or a combination of
dollars and Common Stock of the Company. Dollar payment shall be made by
official bank check, certified check, or the equivalent. The Stock Award
Resource Center shall have discretionary authority to accept a personal
uncertified check or bank transfer in lieu of the foregoing methods of payment.
Prior to such notice of exercise, and prior to the issuance and delivery of any
shares, you (or your successors) shall make arrangements satisfactory to the
Compensation and Leadership Development Committee for the payment of any taxes
required to be withheld in connection with the exercise of this Option under all
applicable laws and regulations of any governmental authority, whether federal,
state or local and whether domestic or foreign. The Company and its Subsidiaries
and Affiliates (collectively and individually a “Dow Company”) and their
directors, officers, employees, or agents shall not be liable for any delay in
issuance or receipt of any shares pursuant to this Agreement.

3.
This Agreement shall terminate and your rights under this Agreement shall be
forfeited if your employment with any Dow Company is terminated for any reason
other than death, disability or retirement, or Special Separation Situation. In
the event of your death, disability, or retirement while employed by a Dow
Company, this Agreement shall, except as provided below, terminate upon the
earlier to occur of (a) five years after your death, disability or retirement or
(b) the original expiration date of this Agreement as specified on the reverse
side of this Agreement. In the event of your retirement, death, or disability,
your current year's Stock Option Grant will be prorated based on the time period
worked during the year. If you take a leave of absence from a Dow Company, for
any reason, your award under this Agreement will be subject to the leave of
absence policy established by the Company for Plan awards.

4.
If (a) you exercise any portion of this Option prior to the expiration date of
this option, and (b) you leave the employment of a Dow Company within one year
after such exercise for any reason except death, disability or retirement, then
you shall pay to the Company any excess of the Fair Market Value over the
exercise price on the date of exercise. You may be released from this obligation
to pay the Company only if the Compensation and Leadership Development Committee
(or its duly appointed agent or agents) determines in its or their sole judgment
that such action is in the best interests of a Dow Company.

5.
A “Special Separation Situation” is defined as a situation in which (a) a Dow
Company terminates your employment by employer action for a reason that
qualifies you for a severance benefit (which includes the Special Stock
Treatment described in this section 5) under a severance plan sponsored by a Dow
Company, and (i) you fulfill the requirements of the severance plan in order to
qualify for payment of the severance benefit, and (ii) you and the Dow Company
sign a Release that provides for the Special Stock Treatment described in this
section 5; or (b) a Dow Company terminates your employment by employer action,
and i) you do not qualify for a severance benefit under a severance plan
sponsored by the Dow Company under the circumstances specified in paragraph 5a,
and ii) the reason for termination was not because of the violation of an
employer rule, or a law, regulation or other such government requirement, or
dishonesty or theft, or because you engaged in activity harmful to the interests
of, or in competition with, a Dow Company, and iii) you and the Dow Company sign
a Release that provides for the Special Stock Treatment described in this
section 5. If your employment is terminated under a Special Separation
Situation, then your Award shall receive Special Stock Treatment. Special Stock
Treatment means that with respect to unexpired, unexercised options under this
Agreement the time period for vesting and





--------------------------------------------------------------------------------




 
The Dow Chemical Company and Subsidiaries
EXHIBIT 10(eee)



exercise will continue for one year from the effective date of termination of
employment, but not to exceed the original expiration date of the grant.
6.
Your right to exercise this Option may not be sold, pledged, or otherwise
transferred (except as hereinafter provided) and any attempts to sell, pledge,
assign or otherwise transfer shall be void and your rights to the Option shall
therefore be forfeited. Your right to exercise such Option shall, however, be
transferable by will or pursuant to the laws of descent and distribution or you
may make a written designation of a beneficiary on the form prescribed by the
Company, which beneficiary (if any) shall succeed to your rights under this
Agreement in the event of your death.

7.
If at any time during the term of this Agreement you engage in any act of Unfair
Competition (as defined below), this Agreement shall terminate effective on the
date on which you enter into such act of Unfair Competition, unless terminated
sooner by operation of another term or condition of this Agreement or the Plan.
In addition, if at any time within three years after you exercise any portion of
this Option you engage in any act of Unfair Competition, you shall promptly pay
to the Company any excess of the Fair Market Value over the exercise price on
the date of exercise. The Compensation and Leadership Development Committee
shall, in its sole discretion, determine when any act of Unfair Competition has
occurred, and the determination of the Compensation and Leadership Development
Committee shall be final and binding as to all parties. For purposes of this
Agreement, the term “Unfair Competition” shall mean and include activity on your
part that is in competition with a Dow Company or is or may be harmful to the
interests of a Dow Company, including but not limited to conduct related to your
employment for which either criminal or civil penalties against you may be
sought, or your acceptance of employment with an employer that is in competition
with a Dow Company.

8.
In the event that additional shares of Common Stock of the Company are issued
pursuant to a stock split or a stock dividend, the Board of Directors shall make
appropriate adjustments in the number and kind of Stock Options credited to your
account and the Option price recorded on the books of the Company as deemed
appropriate, provided that any adjustments to a Stock Option shall be made in a
manner that will not result in the grant of a new Stock Option under Code
Section 409A

9.
Nothing contained in this Agreement shall confer or be deemed to confer upon you
any right with respect to continuance of employment by a Dow Company, nor
interfere in any way with the right of a Dow Company to terminate your
employment at any time with or without assigning a reason therefore.

10.
This instrument shall constitute a Non-Qualified Stock Option Agreement between
the Company and you, and this Agreement shall be deemed to have been made on
[grant date]. To the extent that federal laws do not otherwise control, this
Agreement shall be governed by the laws of the state of Delaware and construed
accordingly. Subject to earlier termination by operation of another term or
condition of this Agreement or the Plan, this Agreement expires when all Options
granted under this Agreement have been exercised or on the expiration date
outlined in the letter attached to this Agreement, whichever date is earlier.
You may choose to reject this award by written notice delivered to the Company
within ninety days of your receipt of this instrument. Individuals who reject
this Stock Option will not receive additional cash or non-cash compensation in
lieu of the Stock Option.

11.
Upon the occurrence of a Change of Control as defined in the Plan, your right to
receive the number of unvested Stock Options credited to your account under this
Agreement shall not be forfeitable under any circumstances. If you also
experience an involuntary Separation from Service from Dow or an affiliate
thereof within two years following a Change of Control, the Company shall
deliver these Stock Options to you on the 30th day following such Separation
from Service.



[mmm-yyyy of grant date]




